Citation Nr: 1420938	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  10-00 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial rating for benign positional vertigo, evaluated as 10 percent disabling from June 16, 2008 and 30 percent disabling from October 8, 2009. 

2.  Entitlement to service connection for vision problems.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel



INTRODUCTION

The Veteran served on active duty from August 1959 to June 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

VA's electronic filing systems indicate that effective March 2014, the Veteran is in receipt of a total disability evaluation based on individual unemployability. 

The issue of entitlement to an increased rating for coronary artery disease has been raised but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In March 2014, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw all issues on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the claim for a higher initial rating for benign positional vertigo and the claim for service connection for vision problems have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204.  The Board received written notice from the Veteran in March 2014 in which he stated that he wanted to withdraw all issues on appeal.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal is dismissed.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


